Filed 7/8/16 In re Alvaro H. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re ALVARO H., a Person Coming
Under the Juvenile Court Law.
                                                                D068537
THE PEOPLE,

         Plaintiff and Respondent,                              (Super. Ct. No. J232850)

         v.

ALVARO H.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Robert J.

Trentacosta, Judge. Affirmed.



         Thomas K. Macomber, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., and Anthony Da

Silva, Deputy Attorneys General, for Plaintiff and Respondent.
       In 2013, the district attorney filed two petitions against Alvaro H. (Minor) for

unrelated incidents. For each petition, the juvenile court declared Minor a ward of the

court under Welfare and Institutions Code section 6021 and placed or continued him on

probation. In 2015, the court found that Minor satisfactorily completed probation for the

offense alleged in the later-filed petition and sealed records relating to the petition, but

denied his request to seal records relating to his first petition. Minor contends former

section 7862 required the court to seal the records pertaining to his first petition, or

alternatively, the current version of section 786, which became effective on January 1,

2016, while his appeal was pending, should be retroactively applied. We affirm.

                   FACTUAL AND PROCEDURAL BACKGROUND

Petition No. 1: G3356

       In February 2013, the district attorney filed a section 602 petition (G3356) against

Minor, who admitted to resisting, delaying, or obstructing a police officer (Pen. Code,

§ 148, subd. (a)(1)) as alleged. The court declared Minor a ward, placed him on

probation, committed him to the Short Term Offender Program for a period not to exceed

90 days, and ordered him to obey all federal, state, county, and city laws. About a month

later, Minor violated the terms of his probation by running away from home and

possessing marijuana. The court detained Minor in juvenile hall and committed him to

1     Subsequent unspecified statutory references are to the Welfare and Institutions
Code.

2      Subsequent references to "former section 786" are to the version effective January
1, 2015, to December 31, 2015. (Stats. 2014, ch. 249, § 2, p. 2506.)

                                               2
the Breaking Cycles program for a maximum period of 150 days. Minor was eventually

released to his mother for home supervision, but he ran away from home again in August

2013, causing the court to order his apprehension and detention in juvenile hall. The

court found that Minor had "been tried on probation while in custody and has failed to

reform."

Petition No. 2: G5058

       Before Minor could be apprehended by officers pursuant to the court's outstanding

detention order, he stole a car from a woman's home in September 2013. Officers caught,

arrested, and transported him to juvenile hall. Minor admitted a felony offense (Veh.

Code, § 10851, subd. (a)) alleged in a new petition filed against him (G5058). The court

continued Minor's wardship and probation and committed him to Breaking Cycles for a

period not to exceed 240 days. In February 2014, the court committed him to Camp

Barrett.

       At Minor's annual review hearing in February 2015, the probation department

recommended terminating jurisdiction, noting Minor's successful completion of Camp

Barrett and subsequent sobriety. The probation officer recommended sealing Minor's

records relating to his current petition, G5058. Based on the probation department's

recommendations, the court found that Minor had successfully complied with his

conditions of probation, dismissed petition G5058, sealed Minor's records relating to

G5058, and terminated jurisdiction. The court denied Minor's request to seal the records

of his "other open petition," G3356.



                                            3
       At an April 2015 special hearing, the court confirmed it was denying Minor's

request to seal his first petition based on the language of former section 786. Minor

appeals the court's order denying his request.

                                        DISCUSSION

                                 I.     Former Section 786

       Minor initially contends the juvenile court erred by not sealing the records relating

to his first petition under former section 786. According to Minor, he satisfactorily

completed probation on his first offense (obstructing an officer) and the trial court was

under a mandatory duty to seal those records.

       Former section 786 provides in pertinent part: "If the minor satisfactorily

completes . . . a term of probation for any offense not listed in subdivision (b) of Section

707, the court shall order the petition dismissed, and the arrest upon which the judgment

was deferred shall be deemed not to have occurred. The court shall order sealed all

records pertaining to that dismissed petition in the custody of the juvenile court. . . ."

(Italics added.)

       When the sealing order was issued, the unambiguous language of former section

786 required the court to seal records pertaining to a petition based upon first finding that

the minor satisfactorily completed probation for an offense alleged in the petition.

(Former § 786; In re Y.A. (2016) 246 Cal. App. 4th 523, 526-527 (Y.A.).) Former section

786 does not authorize a juvenile court to seal the records of a prior petition based merely

on a minor's satisfactorily completing probation for an offense alleged in a later-filed

petition. (Y.A., at p. 527 ["Nowhere in the statute is there any reference to a prior

                                               4
petition."].) The fact that a minor's probation terms for offenses alleged in different

petitions are combined or jointly supervised is not relevant to the sealing inquiry under

section 786. (See Y.A., at p. 527.)

       Based on our review of the record, only Minor's last petition qualified for

mandatory sealing under former section 786. There is nothing in the record to suggest

Minor successfully completed probation on his first offense, given his conduct and

commission of a new felony offense. In 2015, Minor's probation officer recommended

dismissal and sealing for only his last petition based on the officer's evaluation that Minor

had reformed after completing Camp Barrrett. Because there is no indication Minor

satisfactorily completed probation for his first offense, the court had no duty to seal those

records.

                                II.     Amended Section 786

       Minor next contends that the records relating to his first petition should be sealed

under the current version of section 786, which was amended and became effective on

January 1, 2016, after the court terminated jurisdiction over him. (Stats. 2015, ch. 368,

§ 1.) He relies on the rule established by In re Estrada (1965) 63 Cal. 2d 740 (Estrada) to

argue that amended section 786 may be retroactively applied to his case. We disagree.

       We are guided by the well-established rule that a "new or amended statute applies

prospectively only, unless the Legislature clearly expresses an intent that it operate

retroactively." (People v. Ledesma (2006) 39 Cal. 4th 641, 664; see Evangelatos v.

Superior Court (1988) 44 Cal. 3d 1188, 1207 [" '[it] is an established canon of

interpretation that statutes are not to be given a retrospective operation unless it is clearly

                                               5
made to appear that such was the legislative intent' "].)

        Furthermore, to ascertain the Legislature's intent, "[w]e must look to the statute's

words and give them their usual and ordinary meaning. [Citation.] The statute's plain

meaning controls the court's interpretation unless its words are ambiguous. If the plain

language of a statute is unambiguous, no court need, or should, go beyond that pure

expression of legislative intent." (Green v. State of California (2007) 42 Cal. 4th 254,

260.)

        Applying the above principles, amended section 786 does not operate

retroactively. The amended statute contains a similar requirement as its former version

for sealing records pertaining to a pending petition if the minor satisfactorily completes

probation.3 However, the Legislature added a number of new subdivisions, including

subdivision (e)(1), which states in part, "[t]he court may, in making its order to seal the

record and dismiss the instant petition pursuant to this section, include an order to seal a

record relating to, or to dismiss, any prior petition or petitions that have been filed or

sustained . . . ." (§ 786, subd. (e)(1).) There is no legislative indication in the language

of amended section 786 that it should be applied in lieu of the relevant law in effect at the

time of the court's sealing order, former section 786.

        Minor's reliance on the Estrada rule is misplaced. Estrada teaches that "[w]hen

the Legislature amends a statute so as to lessen the punishment it has obviously expressly


3      Amended section 786 provides in pertinent part: "If a minor satisfactorily
completes . . . a term of probation for any offense, the court shall order the petition
dismissed. The court shall order sealed all records pertaining to that dismissed petition in
the custody of the juvenile court . . . ." (§ 786, subd. (a).)
                                               6
determined that its former penalty was too severe and that a lighter punishment is proper

as punishment for the commission of the prohibited act. . . . This intent seems obvious,

because to hold otherwise would be to conclude that the Legislature was motivated by a

desire for vengeance, a conclusion not permitted in view of modern theories of

penology." (Estrada, supra, 63 Cal.2d at p. 745, italics added; see also People v. Brown

(2012) 54 Cal. 4th 314, 324 [affirming the Estrada rule applies only when a legislative act

"mitigate[s] the punishment for a particular criminal offense" based on the inferred

legislative intent to impose a lighter penalty].)

       Amended section 786 does not impose a punishment or penalty for any offense; it

addresses circumstances requiring and permitting a court to seal juvenile records. The

statute is not punitive in nature, and accordingly, does not lend itself to the inference

discussed in Estrada of legislative intent to impose a new, reduced penalty to nonfinal

cases. (See § 202, subd. (e) [listing punishments for delinquent minors].) Amended

section 786 operates prospectively, providing an incentive for minors to satisfactorily

complete probation for offenses alleged in pending (i.e., "instant") petitions. (§ 786,

subd. (e)(1).)

       In summary, the court properly limited its sealing order to the records of Minor's

last petition under former section 786, and amended section 786 does not operate

retroactively. Minor is not precluded from petitioning the court to seal his remaining

juvenile records under section 781. (See Cal. Rules of Court, rule 5.830.)




                                               7
                                   DISPOSITION

      The order denying Minor's request to seal G3356 is affirmed.



                                                                 HALLER, Acting P. J.

WE CONCUR:



MCDONALD, J.


IRION, J.




                                          8